RED MILE ENTERTAINMENT, INC. AND RED MILE ENTERTAINMENT PTY LTD ACN 114 034 383 AND IR GURUS PTY LTD ACN 074 304 582 AND NATHAN ERIC MURPHY AND MICHAEL THOMAS FEGAN AND ANDREW GEOFFREY NIERE AND CRAIG PHILIP LAUGHTON AND BEN BYRON PALMER AND IAN GEORGE CUNLIFFE AND VOTRAINT NO. ACN [insert ACN] AND DAVIES COLLISON CAVE SOLICITORS DEED OF APPOINTMENT OF ESCROW AGENT DAVIES COLLISON CAVE SOLICITORS Intellectual Property Law 1 Nicholson Street MELBOURNEVIC3000 AUSTRALIA Tel: +61 3 9254 2888 Fax: +61 3 9254 2880 Ref:RMD:DYL:260387 ©
